Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Double Patenting Rejection
Applicant amendments filed (10/13/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
Prior Art Rejection
Applicant amendments filed (10/13/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 18-19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 18-19 that includes: 
Claim 1:
…
“
an acquiring unit configured to acquire medical image data of a subject; a first extracting unit configured to extract a lung field region in a plurality of tomographic images of the medical image data acquired by the acquiring unit; a second extracting unit configured to extract an emphysema region in the lung field region extracted by the first extracting unit; a calculating unit configured to calculate a ratio of the emphysema region to the lung field region; and a display control unit configured to display, on a display unit, a cross-sectional image based on the medical image data, wherein the display control unit performs control to displays a graph, which indicates a value that shows the ratio of the emphysema region to the lung field region for each position in a predetermined direction of the subject, and the cross-sectional image side by side on the display unit such that a position in the graph in a body axis direction and a position in the cross-sectional image in the body axis direction are in alignment.
”
Regarding dependent claims 2-10 & 12-18 these claims are allowed because of their dependence on independent claims 2-17 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661